Title: To James Madison from Gabriel Barbour, 14 September 1814
From: Barbour, Gabriel
To: Madison, James


        
          Sir
          MacCleods Hotel Sepr. 14th. 1814
        
        Knowing Your arduous engagements at this time for the Publick I am unwilling to obtrude myself upon You on a subject most interesting to myself, but as my feelings have been much wounded and as it will not occupy much time to read a short letter I have determin’d to address You. It is known to You that in the spring of 1812 I was appointed 1st. Lieut. in the 2nd. Regt. Light Dragoons. I presume it is also known to You that I was one of the deranged Officers in the Consolidation of the two regts. of Dragoons—whether the Officers retain’d by the late Secy. were selected or drawn for I have not been able to learn but presume the former which encreases my chagrin—when I see Officers Commanding regts. without enterprise, intelligence, courage or any of the essentials requisite for the Officer or Soldier You can readily imagine what my feelings must be to be thought unworthy of holding a first Lieutenancy in such an army—why I have been thus treated I am wholly unable to account. It is true that for the first year after my appointment I was the far greater part of the time confind to a sick bed and enterd upon the duties of my station (in the opinion of my Physician) before I ought to have done so—during the short time I was on the recruiting service I enlisted thirty men for the war—no man in the Army disburs’d the publick money with more economy no man felt more zeal for the honor of his Country or would have gone farther to have prov’d it and yet I was (as it were) dismiss’d from the service for notwithstanding the terms deranged or disbanded are made use of, the general idea among the People is that these were the most inefficient & not worth retaining. I came on here for the purpose of closing my accots. with the War department but my papers which were left at wheeling when I march’d to the frontier have not yet arrivd. I shall leave this place tomorrow for Virginia if my disbandment was the act of the late Secy. and You are disposd to give me the command of a Company or some appointment in the staff equally respectable I shall feel much gratified. I am Sir with sentiments of high respect Yr. Obt. Servt
        
          Gabriel Barbour
        
       